Citation Nr: 0420616	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from January 1942 to June 
1945.  He died in February 1983.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO), 
that denied the above claim.

In May 1996, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death as 
being not well grounded.  In June 1997, the Board denied 
reconsideration of the claim.  In April 1999, the Court of 
Appeals for Veterans Claims (CAVC) affirmed the Board's May 
1996 decision.  On June 12, 2000, the Federal Circuit Court 
affirmed the Board and CAVC decisions.

According to the Veteran's Claims Assistance Act of 2000 
(VCAA), claims finally adjudicated as not well grounded 
between July 14, 1999, and the date of enactment, can be 
readjudicated.  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's duty to assist the veteran.  
In the May 2002 rating decision, the RO readjudicated the 
appellant's claim pursuant to the VCAA and denied the claim. 
The appellant perfected an appeal as to the May 2002 rating 
decision.

This matter was before the Board in June 2003 when it was 
remanded for additional development.  Unfortunately, as 
discussed below, another remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The appellant's attorney, in essence, has requested that this 
case again be remanded for the issuance of supplemental 
statement of the case (SSOC).  Unfortunately, the RO has not 
substantially complied with the directives of the Board's 
June 2003 remand.  See Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  A Board remand confers upon the appellant the right 
to compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In the Board's prior remand, it was noted that the appellant 
had submitted additional relevant evidence directly to the 
Board and did not waive RO consideration of the evidence.  
Therefore, the case was remanded for consideration of the 
evidence by the RO and the issuance of an SSOC.  An SSOC was 
issued in March 2004, but it did not consider all evidence 
received and contentions raised since the July 2002 Statement 
of the Case (SOC), as specifically instructed by the Board.  

Additionally, the appellant's attorney maintains that the 
February 2004 medical opinion obtained by the RO is 
insufficient, as the doctor stated that there was "no 
association or any evidence to suggest that the [veteran's] 
skin cancer contributed to the death by making the pancreatic 
[cancer] any worse," rather than providing an opinion about 
whether there were resulting debilitating effects and general 
impairment of health associated with skin cancer that 
rendered the veteran materially less capable of resisting the 
effects of pancreatic cancer.  The attorney also stated that 
the examiner's opinion concerning the relationship between 
skin cancer and the veteran's active service was based upon a 
finding that the veteran's skin cancer was initially 
documented in 1973; however, VA treatment records show 
epithelioma (carcinoma) basal cell on the skin of the neck in 
1951.  Accordingly, the claims folder should be returned to 
the VA doctor for clarification of the opinion.

Finally, the appellant's attorney has requested that he be 
provided a copy of the RO's worksheet requesting the opinion 
from the VA doctor in February 2004, as well as any records 
obtained by the RO in conjunction with the Board's June 2003 
remand.  This must be accomplished on remand.  The appellant 
should also be requested to provide any evidence in her 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2003).  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Ask the appellant to provide any 
evidence in her possession that pertains 
to the claim.  A copy of this request 
should be associated with the claims 
folder.

2.  Return the claims folder to the VA 
oncologist who provided the opinion in 
February 2004.  If that doctor is no 
longer available, another VA oncologist 
should be asked to review the file.  The 
oncologist must render an opinion on the 
following matters:

(a)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's skin cancer.  The doctor should 
state whether it is at least as likely as 
not that any skin cancer had its onset 
during active service or is related to 
any in-service disease or injury, 
including exposure to  extreme heat and 
sunlight while serving in North Africa 
between June 1942 and June 1945.  In 
rendering the opinion, the doctor must 
specifically review and discuss the VA 
hospitalization report dated from January 
18, 1951, to April 30, 1951, showing a 
diagnosis of epithelioma (carcinoma) 
basal cell on the skin of the neck.

(b)  Is it at least as likely as not that 
the veteran's skin cancer contributed 
substantially or materially to cause his 
death; combined to cause death; aided or 
lent to the production or death; or had a 
material influence in accelerating death?  
Were there resulting debilitating effects 
and general impairment of health 
associated with skin cancer that rendered 
the veteran materially less capable of 
resisting the effects of pancreatic 
cancer?

The doctor should indicate in the report 
that the claims file was reviewed and 
provide a comprehensive report including 
complete rationale for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the 
conclusions.  If further consultation 
with other specialists is determined to 
be warranted in order to respond to the 
foregoing questions, such consultations 
are to be accomplished prior to 
completion of the report.

3.  Provide the appellant's attorney a 
copy of the VA Form 10-2431, Request for 
Prosthetic Services, dated January 21, 
1983; a copy of the RO's worksheet 
requesting the opinion from the VA doctor 
in February 2004; and a copy of any RO 
worksheet requesting a medical opinion 
created in conjunction with this Remand.

4.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
medical report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report 
is deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned for correction.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Readjudicate the appellant's claim on 
appeal, with application of all 
appropriate laws and regulations, 
including 38 U.S.C.A. § 1151, and 
consideration of any additional 
information obtained as a result of this 
remand. 

6.  If the decision with respect to the 
claim on appeal remains adverse to the 
appellant, she and her attorney should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must consider all evidence 
received and contentions raised since the 
July 2002 Statement of the Case, 
including the opinion from Ed Etier, Jr., 
M.D. dated in September 2002 and the 
accompanying articles received in 
September 2002.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



